11-2019-CA-003 173-0001-XX
CascCa$6-211.9097608 P& -DRtdimbot drSenFifedRd BIA 3RagPhoé 10di RagedgelD 150

Filing # 93902986 E-Filed 08/08/2019 06:36:16 PM

IN THE CIRCUIT COURT OF THE
TWENTIETH JUDICIAL CIRCUIT IN

AND FOR COLLIER COUNTY
KURT ANDERSON, Individually and on
behalf of all others similarly situated,
Plaintiff, CLASS REPRESENTATION

Vv.
ALLSTATE INSURANCE COMPANY,
Defendant.
/

PLAINTIFF KURT ANDERSON’S CLASS ACTION COMPLAINT FOR DAMAGES
AND DEMAND FOR JURY TRIAL

Plaintiff Kurt Anderson (“Plaintiff”) on behalf of himself and all others similarly situated,
files this Class Action Complaint against Allstate Insurance Company (“Defendant” or “Allstate”),
and asserts upon personal knowledge as to his own acts and status, and upon information and belief
as to all other matters, the following allegations:

I. NATURE OF THE ACTION

1. This is a Class Action lawsuit by Plaintiff Anderson, who was an insured first-
party total loss claimant under Allstate’s policy of insurance (the “Policy”) for private passenger
auto (“PPA”) physical damage. The Policy insuring Plaintiff has the same material terms as the
policies (“Policies”) insuring all putative class members.

2. The Policies require payment of actual cash value (“ACV”) on total loss claims.
Allstate acknowledges that its pays ACV on first-party total loss claims in its website: “Your
insurer will issue payment for the actual cash value of the totaled vehicle, minus your deductible
on your comprehensive or collision coverage.” (Ex. E, https://www.allstate.com/tr/car-

insurance/what-if-car-totaled.aspx (accessed 8/7/09)).

FILED: COLLIER COUNTY, CRYSTAL K. KINZEL, CLERK, 08/08/2019 06:36:16 PM
CascCa$6-211.9097608 P& - Datumbot drsenFitedbd baa 3RagPAgé DOdi Ragedigdlb 151

3. Florida courts have held that ACV includes the replacement cost minus
depreciation. Trinidad v. Fla. Peninsula Ins. Co., 121 So. 3d 433, 443 (Fla. 2013) (“As we have
explained, actual cash value is defined as replacement cost minus depreciation.”).

4. Consistent with this obligation to pay replacement cost, Allstate pays the costs to
replace total loss vehicles on the great majority of Florida first-party total loss claims. For the
majority of claims, Allstate pays sales tax based on the value of the total loss vehicle (“ACV Sales
Tax”), title transfer fees (“title fees”), and license plate registration transfer fees (“registration
fees”).

5. Allstate pays ACV Sales Tax, title fees, and registration fees on the majority of
first-party total loss claims because those fees are mandatory costs imposed by Florida law on the
replacement of any total loss vehicle. When providing coverage for those majority of first-party
total loss claims, Allstate determines the price of a vehicle of like, kind, and quality as the total
loss vehicle, and adds the mandatory fees associated with the purchase and replacement of the
vehicle. Those mandatory fees are ACV Sales Tax, title fees, and registration fees, which are part
of the actual cash value of the vehicle.

6. Allstate did not pay Plaintiff these mandatory replacement costs on his first-party
total loss claim even though Plaintiff has the exact same policy provisions relating to total loss
coverage as those first-party total loss claimants who did receive the mandatory replacement fees.

7. Allstate valued Plaintiffs total loss vehicle the exact same way as it valued the
other class members who received coverage for ACV Sales Tax, title fees, and registration fees.
The only difference was that Allstate excluded from Plaintiff's coverage all amounts for ACV

Sales Tax, title fees, and registration fees.
CascCa$6-211.9097608 P& - Datdmbot drsenFitedhbd baa 3RagPAgé Bd Ragedigedlb 152

8. Allstate can point to no Policy provision that permits it to exclude from Plaintiff's
coverage ACV Sales Tax, title fees, and registration fees.

9. When calculating Plaintiff's premium, Allstate determined Plaintiff's and putative
class members’ premiums in the same manner as the premiums calculated for those claimants who
received coverage for ACV Sales Tax, title fees, and registration fees. In other words, Allstate did
not charge Plaintiff and other putative class members a lesser premium based on the provision of
lesser coverage (not including ACV Sales Tax, title fees, and registration fees). While charging
Plaintiff the same premium as the majority of other first-party total loss claimants, Allstate
provided less coverage.

10. _—_ Allstate breached its Policy requiring it to pay Plaintiff and putative class members
for vehicle replacement on covered total losses by not paying ACV Sales Tax, title fees, and
registration fees, which are mandatory replacement costs under Florida law, for all vehicles with
comprehensive and collision coverage.

11. This lawsuit is brought on behalf of Plaintiff, and a class of Florida insureds who
were not paid ACV Sales Tax, title fees, and registration fees as part of the ACV of their first-
party total loss claims

12. _ Liability and damages in this Class Action involve a coverage dispute with material
issues solely related to Policy interpretation and include no disputed issues of fact relating to
vehicle valuation. Title fees and registration fees are the same regardless of vehicle valuation.
Sales tax is simply the sales tax percentage applied to the vehicle value determined by Allstate.
Plaintiff does not dispute the vehicle value determined by Allstate. The only dispute is whether
ACV Sales Tax, title fees, and registration fees are covered under the Policies and must be paid to

Plaintiff and putative class members.
CascCa$6-211.9097608 P& - Datumbot drsenFitedbd baa 3RagPAgé LOdi RagedigdlD 153

Hi. JURISDICTION AND VENUE
13. The Circuit Court has jurisdiction over this lawsuit because the amount in
controversy exceeds $15,000.00, exclusive of interest, costs and attorney’s fees.
14. —_ Venue is proper in this Court because the cause of action accrued in this county.
Fla. Stat. Ann. § 47.051.
15. Plaintiff believes that venue also is proper in this Court because Allstate, a foreign
corporation, has agents or other representatives in this County. Fla. Stat. Ann. § 47.051.
Til. THE PARTIES
A. Named Plaintiff
16. Plaintiff Anderson is an adult who, at all relevant times, resided in and was
domiciled in Collier County, Florida. Plaintiff Anderson’s individual claims in this lawsuit arise
from the total loss of his vehicle, which was covered by the Policy issued by Allstate.
B. Allstate
17. Allstate is a foreign insurance company. Upon information and belief, its principal
place of business is in Northbrook, Illinois, at 2775 Sanders Road, Northbook, IL 60062-6127.
18. Allstate’s Florida registered agent for service of process is the Chief Financial
Officer, Florida Department of Financial Services, 200 E. Gaines Street, Tallahassee, Florida
32399.
19. In 2016, Allstate collected over $386 million in PPA insurance premiums in
Florida. (See Florida Office of Insurance Regulation Annual Report 2017).
IV. FACTS
A. Allstate Issued a PPA Physical Damage Policy to Plaintiff.

20. Plaintiff Anderson entered a PPA physical damage Policy agreement to be insured
CascCa$6-211.9097605 P& -DRtdmbot drSenFibedRd Bae 3RagPagé Tdi RagedgdlB 154

by Allstate under Policy form AU109-2 with amendatory endorsement AU10766-5, which was in
full force and effect on February 17, 2018. (Exs. A, B, Policy forms; Ex. C, Declarations Page).

21. Plaintiff Anderson leased and insured a 2017 Infiniti Q60 on February 17, 2018.

22. The Policy provided physical damage coverage for Plaintiff Anderson’s 2017
Infiniti Q60, VIN JNIEV7EK6HM361959 (the “Anderson Insured Vehicle”). All material terms
of Plaintiff's insurance Policy are set out at Exhibit A and Exhibit B. A copy of the Policy
declaration for Plaintiff is attached hereto as Exhibit C. The remaining policy forms shown on the
declaration are attached hereto as Exhibit D.

23. Upon information and belief, Allstate has issued Florida PPA physical damage
Policies under policy form AU109-2 since April, 2002, and the amendatory endorsement
AU10766-5 since April, 2016.

24. Each Florida PPA physical damage policy issued by Allstate at any time during the
period five (5) years before the filing of this lawsuit through the present has material policy terms
relating to coverage for total loss claims that are the same as the Policy that insured Plaintiffs total
loss claim.

B. The Policy Requires Allstate to Pay ACV.

25. The Policy provides comprehensive and collision coverage with a coverage limit

of ACV, under the following terms:

Part V
Protection Against Loss To The Auto

The following coverages apply when indicated on the Policy Declarations.

Auto Collision Insurance

Coverage DD

If a premium is shown on the Policy Declarations for Auto Collision Insurance,
Allstate will pay for direct and accidental loss to your insured auto or non-owned
CascCa$6-211.9097608 P& - Datumbot drsenFitedbd baa 3RagPaoé Tdi Ragedigel® 155

auto (including insured loss to an attached trailer) from a collision with another
object or by upset of that auto or trailer.

(Ex. A, Policy form AU 109-2 at 20') (emphasis in original).
26. The Policy provides as follows relating to comprehensive coverage:
Auto Comprehensive Insurance

Coverage HH

If a premium is shown on the Policy Declarations for Auto Comprehensive
Insurance, Allstate will pay for direct and accidental loss to your insured auto or
non-owned auto (including insured loss to an attached trailer) not caused by
collision. Loss caused by missiles, falling objects, fire, theft or larceny, explosion,
earthquake, windstorm, hail, water, flood, malicious mischief or vandalism, and
riot or civil commotion is covered. Glass breakage, whether or not caused by
collision, and collision with a bird or animal is covered.

(Ex. A, Policy form AU 109-2 at 20-21)

27. — There is no difference, for purposes of the duty to pay ACV on a first-party total
loss claim, between a collision total loss claim and a comprehensive total loss claim.

28. The Policy defines an insured auto in relevant part, under the PPA physical damage
section as follows:

Additional Definitions Under Part V

The following definitions apply throughout Part V of the policy.

3. “Insured Auto” means: a. Any auto described on the Policy Declarations.
This includes the four wheel private passenger auto or utility auto with which you
replace it if you notify Allstate within 30 days of the replacement and pay any
additional premium.

(Ex. A, Policy form AU 109-2 at 23).

 

' All page numbers referenced in Exhibit A are the page numbers for Personal Auto Policy,
AU109-2.

2 All emphasis in quoted language from the Policy is in the original Policy. The spacing has been
changed to format to the page.

-6-
CascCa$6-211.9097608 P& - DRtumbot drsenFifedHbd baa 3RagPAgE T0di RageigaD 156

29. The Policies provide the following limit of liability for PPA physical damage
coverage:
Allstate’s limit of liability is the least of:

1. the actual cash value of the property at the time of loss, which may include
a deduction for deprecation;

2. the cost to repair or replace, as determined by us, the property or part to its
physical condition at the time of loss using parts produced by or for the
vehicle’s manufacturer, or parts from other sources, including but not
limited to, non-original equipment manufacturers, subject to applicable
state laws and regulations;

3. the limit of liability shown on the Policy Declaration applicable to the
damaged property; or

4. $500, if the loss is to a covered trailer not described on the Policy
Declarations.

Any applicable deductible amount is then subtracted.

If repair or replacement results in betterment of the property or part, a reduction for
the amount of betterment may be taken subject to the applicable state laws and
regulations.

The maximum Allstate will pay for a covered loss to any custom parts or
equipment is $1,000.

An auto and attached trailer are considered separate autos, and you must pay the
deductible, if any on each. Only one deductible will apply to any auto with a
mounted camper unit. If unmounted, a separate deductible will apply to the auto
and camper unit.

When more than one coverage is applicable to the loss, you may recover under the
broadest coverage but not both. However, any Sound System Coverage deductible
will always apply.

(Ex. B, Amendatory Endorsement, at 18-19).
CascCa$6-211.9097608 P& - DRtumbot drsenFitedbd baa 3Rag?agé Fd RagedgoaD 157

C. The Replacement Cost For A Total Loss Includes Applicable ACV Sales Tax, Title
Fees and License Plate Transfer Fees.

30. The Policy does not define ACV.

31. | ACV reasonably means the cost to replace a total loss vehicle minus depreciation.
This definition has been accepted and applied by Florida courts.

32. | Upon information and belief, consistent with the duty to pay replacement cost,
Allstate on over 50% of all claims, pays ACV Sales Tax, title fees, and registration fees as part of
the coverage provided by the Policies on first-party total loss claims.

33. There is nothing in the Policies that permits Allstate to exclude coverage for ACV
Sales Tax, title fees, and registration fees on Plaintiff's and putative class members’ first-party
total loss claims.

34. Defendant’s Policy does not unambiguously exclude from coverage ACV Sales
Tax, title fees, and registration fees from the coverage.

35. Courts applying Florida law have held that sales tax is part of ACV unless
unambiguously excluded from the insurance policy. Mills v. Foremost Ins. Co., 511 F.3d 1300,
1305 (11" Cir. 2008) (motor home case applying Florida law) (holding that ACV includes sales
tax unless unambiguously excluded from policy definition, and — absent policy language to the
contrary — there is no condition precedent that an insured use coverage funds to purchase
replacement property before being entitled to sales tax component of ACV); see also Bastian
v.USAA et al, 150 F. Supp. 3d 1284 (M.D. Fla. 2015) (sales tax part of ACV for replacement

vehicle).
CascCa$6-211.9097608 P& - Datumbot drsenFitedHbd Baa 3RagePagé Pdi RageigaD 158

36. Florida law requires that a minimum of 6% sales tax be paid on every motor vehicle
purchased, with the option for counties to charge an additional local discretionary sales tax of up
to 2.5% on the first $5,000 of the motor vehicle purchase.

37. Sales tax is mandatory on the replacement of any total loss vehicle.

38. | Under Florida law, a person cannot purchase or otherwise acquire a vehicle without
having title issued in the name of the acquirer or purchaser. Fla. Stat. Ann. § 319.21(3).

39. A person cannot operate a vehicle without having the vehicle properly titled. Fla.
Stat. Ann. § 319.34.

40. A person has no legal interest in a motor vehicle without having title properly
issues. Fla. Stat. § 319.22(1).

41. The Florida mandatory minimum cost (the title fee) to have title issued on a
replacement vehicle in the name of an acquirer or purchaser is a minimum of $75.25 under Florida
law.

42. Title fees are mandatory on the replacement of any total loss vehicle.

43. Florida law requires that all vehicles operated on public roads have a registered
license plate. See, e.g., Fla. Stat. Ann. § 320.0609; see also, Fla. Stat. Ann. § 320.02 (“every owner
or person in charge of a motor vehicle that is operated or driven on the roads of this state shall
register the vehicle in this state.”).

44. The Florida mandatory minimum cost (the registration fee) in Florida to transfer
license plate registration on a replacement vehicle is a minimum of $4.10.

D. Plaintiff Anderson Suffered a Total Loss and Was Not Paid ACV Sales Tax, Title Fees
or Plate Registration Fees as Required by the Policy.

45. On or about February 17, 2018, Plaintiff Anderson’s Insured Vehicle was involved

in a collision that rendered the vehicle a total loss.

-9-
CaseCa$6-211.909/608 P& - Ridin ot drse nf ibedB/d DSS 3RagePHyeflLod RagedigQaB 159

46. Plaintiff Anderson was entitled to coverage of ACV for his total loss under the
Policy.

47. Allstate determined that Plaintiff Anderson’ vehicle was a covered total loss. (Ex.
F Total Loss Letter).

48. Allstate used third-party-vendor CCC One Information Services, Inc. to create
Market Valuation Reports for Plaintiff's and all putative class members’ claims. (Ex. G, Market
Valuation Report).

49. The Market Valuation Report provided for a Base Vehicle Value for Plaintiff's
vehicle of $35,875.00 with a condition adjustment of $3,960.00 for an adjusted vehicle value prior
to the deductible of $39,835.00. (Ex. G, Market Valuation Report). The report noted “[t]he total
may not represent the total of the settlement as other factors (e.g. license and fees) may need to be
taken into account.” Jd.

50. Allstate paid on Plaintiff Anderson’s behalf for his total loss in the amounts that are

set out in a total loss letter provided by Allstate:

Comparable Vehicles $[0.00]
Condition Adjustments $[0.00]
Actual Cash Value $[39835.00]
Sales Tax $[0.00]
License fee $[0.00]
Salvage Value $[0.00]
Total $[39835.00]
Deductible $[500.00]
Net Total ${39335.00}

 

(Ex. F, Total Loss Letter).
51. Plaintiff Anderson does not challenge the vehicle valuations set forth in the Market

Valuation Report.

-10-
CaseCa$6-21.-909/608 P& - IDRtdmib ot dr8e nF ied DIA 3RagPhyeflilod Ragedga 160

52. Plaintiff Anderson’s total loss claim was adjusted like many other total loss claims
for which Allstate pays ACV Sales Tax, with the exception being that Allstate decided that Plaintiff
Anderson’s claim does not include coverage for ACV Sales Tax, title fees, and registration fees.
The Policy terms do not support providing Plaintiff with lesser coverage than other first-party total
loss claimants who suffered total losses. Like all of those total losses where Allstate paid ACV
Sales Tax, Plaintiff paid premiums to insure his total loss vehicle, and his vehicle was listed on the
declarations page.

53. Plaintiff asserts only a coverage issue—whether the Policy requires Allstate to
include ACV Sales Tax, title fees, and registration fees that are mandated by the Policy language
as well Florida law on the purchase of any replacement vehicle. The amount covered by the Policy
for title fees and registration fees are the same regardless of the valuation on the total loss vehicle.
The amount covered for sales tax is easily calculated based on the valuations from the Market
Valuation Report.

54. Allstate issued two payments under the collision coverage. One payment was made
to Nissan Motor Acceptance Corporation, in the amount of $39,335.00. A second was to Plaintiff
in the amount of $333.26, but Allstate failed to identify the reason for the payment.

55. Allstate did not pay any amounts for ACV Sales Tax, title fees, or registration fees.

56. Allstate failed to pay the full ACV on Plaintiff's claim because the payments did
not include the ACV Sales Tax of $2,440.10, a minimum of $75.25 in title fees, and a minimum

of $4.10 in registration fees.

 

3 Collier County applies a local discretionary sales tax of 1 % on the first $5,000. Thus, the amount
due Plaintiff under the Policy for ACV Sales Tax is as follows: ($39,835 x .06 = $2,390.01) +
($5,000 x .01 = $50) = $2,440.10.

-ll-
CaseCa$6-211.909/608 P& - Ridin ot dr8e nf ied DIA 3 RagePHyeflbod Ragedigab 161

57. Plaintiff was damaged by the failure of Allstate to pay ACV Sales Tax, title fees,
and registration fees.
Vv. CLASS REPRESENTATION ALLEGATIONS

A. Particular Provisions of Florida Rule of Civil Procedure 1.220(b) Under Which the
Claim is Maintainable on Behalf of the Putative Class.

58. Plaintiffs claims are maintainable on behalf of the putative class pursuant to
Florida Rule of Civil Procedure 1.220(b)(3).

B. The Questions of Law or Fact That are Common to the Claims or Defenses of Plaintiff
and the Claims or Defenses of Each Putative Class Member.

59. | Common questions of law and fact exist and predominate over any question
affecting only individual class members. Because the issues in this case turn on the interpretation
of the Policies—an insurance contract with language that is common to all putative Florida class
members and Defendant—this case is especially well-suited to class adjudication. Allstate and all
members of the putative class are bound by the same material terms of policy form AU109-2 and
AU10766-5, and the central issues in the case all involve interpretation of the same material and
controlling terms. These common legal and factual questions, which exist without regard to the
individual circumstances of any putative class member, include, but are not limited to, the
following:

a. Whether the Policies provide coverage for ACV Sales Tax and require Allstate to pay

ACV Sales Tax on first-party PPA physical damage total loss claims during the class
period;

b. Whether the Policies provide coverage for title fees and require Allstate to pay titles

fees on first-party PPA physical damage total loss claims during the class period; and

-12-
CaseCa$6-211.909/608 P& - Ridin ot dr8e nf ibedFOR/d DSS 3/RageP hs eflbod Ragedigdb 162

c. Whether the Policies provide coverage for registration fees and require Allstate to pay
registration fees on first-party PPA physical damage total loss claims during the class
period.

C. The Particular Facts and Circumstances that Show the Claims or Defenses Advanced
by Plaintiff are Typical of the Claims or Defenses of Each Putative Class Member.

60. ‘Plaintiffs claims are typical of the claims of each putative class member.
Plaintiff's claims and the claims of each putative class member arise from the same core practice:
Allstate’s failure to include amounts for ACV Sales Tax, title fees, and registration fees as part of
ACV as required by the Policy and Florida law for first-party total loss claims. Plaintiff's claims
are based upon the same legal theories as those of the putative class members. Plaintiff suffered
the same harm as all the other putative class members: the cost of mandatory ACV Sales Tax, title
fees, and registration fees.

D. The Approximate Number of Putative Class Members, Definition of the Alleged
Class, and the Particular Facts and Circumstances Showing Plaintiff Will Fairly and
Adequately Protect and Represent the Interests of Each Member of the Putative
Class.

i. Approximate Number of Putative Class Members.

61. | The members of the putative class are so numerous that separate joinder of each
member is impracticable. Allstate wrote over $386 million in PPA premiums in Florida in 2016.
(See Florida Office of Insurance Regulation (“FOIR”) Annual Report 2017). Of that amount,
approximately $199.5 million (51.7%) was paid out on PPA claims. (See, FOIR 2016 Voluntary

Reporting).* Of the approximate $199.5 million in paid claims, approximately $92.7 million

(46.5% of claim payments) was paid for physical damage. (See, Insurance Information Institute,

 

4 The FOIR 2017 Annual Report publishes voluntary reporting for private passenger automobile
paid losses and reserves for 2014-2016. In 2016, voluntary reporting of paid losses was 51.7%
($8,489,294,857/ $16,400, 102,984 = .517) of earned premium.

-13-
CaseCa$6-211.909/G08 P& - DRtdinib ot dr8e nf ied DSA 3 Rage? hyeflnod RagesigQabD 163

Facts & Statistics, Private Passenger Auto Ins. Losses, 2006-2015 (hereafter “IJ Facts &
Statistics”)).* °

62. The average loss paid on a physical damage claim is approximately $2,828. Id.’
Based on this average cost per claim, Allstate had approximately 32,779 physical damage claims
in 2016.8 Total loss claims are approximately 18% of all physical damage claims. (See CCC
Information Services, Inc., “What’s Driving Total Loss Frequency?” (www.cccis.com/whats-

driving-total-loss-frequency/) (last accessed 6/5/19) (18% estimated based on total loss percentage

 

> The III Facts & Statistics identify private passenger auto insurance losses per 100 car years ona
claim frequency and severity of loss (amount paid for claim) for liability (bodily injury and
property damage), and physical damage (collision and comprehensive). According to III Facts &
Statistics, 46.5% of all PPA losses are attributable to physical damage (as opposed to bodily injury
and property damage liability). III Facts & Statistics show that historical liability losses per 100
car years are $28,520.73, which is the sum of bodily injury losses ($15,491.84) and property
damage losses ($13,028.89). III Facts & Statistics also show that historical physical damage losses
per 100 car years are $24,824.33, which is the sum of historical collision losses ($20,262.50) and
comprehensive losses ($4,561.83). Historical losses per 100 car years total $53,345.06, which is
the sum of liability losses ($28,520.73) and physical damage losses ($24,824.33). Physical
damage losses are 46.5% of all claims ($24,824.33/$53,345.06=.465).

© The Insurance Information Institute has been cited and relied on by numerous federal courts for
insurance statistics. Calderon v. GEICO Gen. Ins. Co., 809 F.3d 111, 117 (4th Cir. 2015), cert.
denied, 137 S. Ct. 53 (2016); Thompson v. State Farm Fire and Cas. Co., 5:14-CV-32 (MTT),
2016 WL 2930958, at *1 (M.D. Ga. May 19, 2016); Caliber One Indem. Co. v. Wade Cook Fin.
Corp., 491 F.3d 1079, 1086 (9th Cir. 2007). GEICO cited Insurance Information Institute as a
provider of reliable statistics in briefing to the Fourth Circuit in Calderon. See Calderon, et al. v.
GEICO et al., Nos. 13-2096, 13-2149, US Court of Appeals for the Fourth Circuit (Doc. 21).

’ See Ill Facts & Statistics. III] Facts & Statistics shows historical collision losses per 100 car years
is $20,262.50, based on an average claim frequency per 100 car years of 6.05 and an average loss
of $3,350 ($3,350*6.05=$20,262.50). The historical comprehensive loss per 100 car years is
$4,561.83 based on an average claim frequency per 100 car years of 2.73 and an average loss of
$1,671 ($1,671*2.73=$4,561.83). Total collision and comprehensive losses per 100 car years are
thus $24,824.33 ($20,262.50 + $4,561.83). To find the average claim loss, one divides the total
loss ($24,824.33) by the total claims (6.05 + 2.73): $24,824.33 / (6.05+2.73) = $2,827.94.

® $92.7 million (total paid for physical damage claims) / $2,828 (average physical damage claim
amount) = 32,779 (total physical damage claims).

-14-
CaseCa$6-21.-909/608 P& - IDRtdinib ot Ase nF ied DIA 3 Rage? Hy eflbod RagedigaB 164

of all vehicle ages from chart titled % of Claims Flagged Total Loss by Vehicle Age)).’ Allstate
therefore had approximately 5,900 total loss claims in 2016 alone.'® Plaintiff estimates that the
putative class includes well over 100 class members who made covered first-party PPA physical
damage total loss claims under Allstate Florida Policies during the class period, and who were not
paid full actual cash value on their claims.

ii. Class Definition.

63. Plaintiff brings this action as a class action pursuant to Florida Rule of Civil
Procedure 1.220, on behalf of himself and the following putative class (the “Class”):

All persons who were insured by Defendant Allstate Insurance Company under a

Florida policy for private passenger auto physical damage and who suffered a first-

party total loss of a covered vehicle at any time during the 5 years prior to the filing

of this lawsuit through the date that any class is certified by this Court, whose claim

was adjusted by Allstate Insurance Company as a total loss claim, whose claim

resulted in payment by Allstate Insurance Company of a covered claim, and who

were not paid all of ACV Sales Tax, title transfer fees, and/or license plate

registration transfer fees as part of their claim payment.

Excluded from the Class are all officers and employees of Allstate Insurance Company and all of

their affiliates, parents, and subsidiaries; all persons who make a timely election to be excluded

 

° CCC Information Services is one of the largest private passenger auto total loss physical damage
valuation providers. CCC Information Services provides total loss valuation software and services
for GEICO and other insurers, such as USAA and GEICO. CCC claims to have “the most claims
data in the industry.” www.cccis.com/about-ccc/.

10 32,779 (total physical damage claims) * .18 (percent of all physical damage claims determined
to be a total loss = 5,900 (total loss claims).

-15-
CaseCa$6-211.909/G08 P& - Ridin ot drse nf ibedRd DSS 3/RageP He eflbod Ragedigd® 165

from the Class; government entities; and the judges to whom this case is assigned and their
immediate family and court staff.

iii. Particular Facts and Circumstances Showing Plaintiff Will Fairly and Adequately
Protect and Represent the Interests of Each Member of the Class.

64. Plaintiff is an adequate representative of the proposed Class because his interests
do not conflict with the interests of the Class Members he seeks to represent, and Plaintiff will
fairly and adequately protect the interests of the Class. Plaintiffs interests are coincident with,
and not antagonistic to, absent Class Members’ interests because by proving his individual claims,
he will necessarily prove the liability of Allstate to Class Members as well. Plaintiff is also
cognizant of, and determined to, faithfully discharge his fiduciary duties to the absent Class
Members as their representative.

65. Plaintiffs counsel are experienced in litigating consumer class actions and complex
disputes, and have specific experience successfully litigating similar disputes as class counsel.
Plaintiff's counsel do not have any conflict with the interests of the Class and are committed to
vigorously prosecuting this action.

E. The Particular Facts and Circumstances that Support the Conclusions Required of
the Court in Determining that the Action May be Maintained as a Class Action
Pursuant to the Particular Provision of Civil Procedure Rule 1.220(b).

66. This action may be maintained as a class action pursuant to Florida Rule of Civil
Procedure 1.220(b)(3).

67. Plaintiff's claims are maintainable on behalf of the putative Class pursuant to
Florida Rule of Civil Procedure 1.220(b)(3). The claims and defenses are not maintainable under

either subdivision 1.220(b)(1) or (b)(2). The questions of law or fact common to Plaintiff's claims

and the claims of the putative Class predominate over any question of law or fact affecting only

-16-
CaseCa$6-211.909/608 P& - Ridin ot dr8e nf ied DIA 3 RagPHefliMod RagesiggD 166

individual members of the putative Class, and a class action 1s superior to other available methods
for fairly and efficiently adjudicating the controversy.
F. This Class Action is the Superior Method for Adjudication.

68. A class action is superior to all other available methods for the fair and efficient
adjudication of this controversy because, among other things: it is economically impracticable for
the putative Class Members to prosecute individual actions due to the small individual recovery
compared to the expense of litigating the claim individually; prosecution as a class action will
eliminate the possibility of repetitious and redundant litigation; and, a class action will enable
claims to be handled in an orderly, expeditious manner. The conduct of this action as a class action
presents far fewer management difficulties than individual actions, conserves judicial resources
and the parties’ resources, and protects the rights of each Class Member.

G. This Class Action Is Manageable.

69. This class action is manageable and there are few difficulties likely to be
encountered in the management of the claims or defenses on behalf of the Class. The Class can
be readily identified from the Allstate’s data and records. All of the information relevant to
Plaintiff's and other Class Members’ claims is in the possession of Allstate, and accessible.
Allstate maintains records of all total loss claims made by their insureds and paid by Allstate, and
these records can be used by Plaintiff to identify class members and determine damages. Plaintiff
is unaware of any factor making it undesirable to concentrate the litigation in the present forum.

70. Because the Policy language is the same, once the legal issues of construction of
the insurance contract and the amount of ACV Sales Tax, title fees and registration fees due under
the Policy are determined, damages can be determined by a simple mathematic formula for ACV

Sales Tax, title fees and registration fees. Damages for ACV Sales Tax, title transfer, and

-17-
CaseCa$6-211.909/608 P& - DRtdinie ot drse nf ibedFR/d DSS 3/2ageP Hs eflbodi RagediggSD 167

registration fees can be determined by applying those fees to each putative Class Member’s total
loss claim during the Class period.

COUNT I - BREACH OF CONTRACT
(on behalf of the Class)

71. Plaintiff incorporates by reference all allegations of all prior paragraphs as though
fully set forth herein.

72. This Count is brought by Plaintiff on behalf of the putative Class against Allstate.

73. Plaintiff was a party to the Policy, which is an insurance contract with Allstate.

74. Each putative Class Member was a party to an insurance policy with identical
material terms as the Policy relating to coverage for PPA physical damage total loss claims.

75. | The material provisions of PPA insurance Policies as outlined above, are identical
for Plaintiff and all putative Class Members.

76. The interpretation of all such Policies is governed by common law.

77. Plaintiff and each putative Class Member complied with all duties under the
Policies to entitle them to coverage on their total loss claims, and their claims were determined by
Allstate to be covered first-party total losses under the Policies.

78. Allstate, by paying on the total loss claims, determined that each Plaintiff and each
Class Member complied with the terms of their Policies and fulfilled all of their duties that the
Policies imposed for them to be paid on their total loss.

79. The Policies of Plaintiff and each putative Class Member required Allstate to pay

-18-
CaseCa$6-211.909/G08 P& - Ridin ot dAse nf ibedFORd DSS 3/2ageP rH eflPodi RagediggD 168

ACV Sales Tax, title fees, and registration fees on their total loss claims.

80. The amount in title fees due under the Policies is a minimum of $75.25.

81. | The amount in registration fees due under the Policies is a minimum of $4.10.

82. There are no disputed issues of fact relating to this breach of contract claim.

83. The sole issues in this breach of contract claim are the judicial determination of
whether the Policies required Allstate to include mandatory ACV Sales Tax, title fees, and
registration fees as part of the coverage on total loss claims; and if so, the judicial determination
of what title fees and registration fees are required.

84. | Thereis no property to inspect or value. Allstate has valued the vehicle and Plaintiff
does not dispute the values stated in the Total Loss Valuation Report. (Ex. F, Total Loss Valuation
Report).

85. It is a judicial determination of whether Allstate breached the Policies by deciding
not to pay the ACV Sales Tax, mandatory Florida title fees, and registration fees at issue in this
lawsuit.

86. Allstate asserts that the Policy does not require ACV Sales Tax, title fees, and
registration fees to be included. Whether the Policy requires payment of such fees is a judicial
determination.

87. Allstate breached the Policy by failing to include mandatory ACV Sales Tax, title
fees, and registration fees on Plaintiff's and putative Class Members’ total loss claims. Such fees
are reasonably likely to be incurred on the replacement of a total loss vehicle.

88. Plaintiff and the putative Class Members have suffered monetary damages caused

by Allstate’s insurance contract breaches.

-19-
CaseCa$6-211.909/608 P& - Ride ot drSe nf ibedFRd DIE 3/Rage2gef20od RagediggB 169

89. Plaintiff and the putative Class Members also are entitled to an award of attorney’s
fees and costs pursuant to § 627.427 Fla. Stat. and all other statutory or contractual provisions
allowing for attorney’s fees and costs.

90. Plaintiff, individually and on behalf of all others similarly situated, seeks applicable
damages, costs, and attorney’s fees.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, individually and on behalf of the putative Class

Members, prays for relief and judgment as follows:

A. For an order certifying this lawsuit as a class action on behalf of the Class described
above;

B. For an award of compensatory damages as outlined above;

C. For damages according to proof;

Dz. For an award of attorneys’ fees as appropriate pursuant to applicable law (including

Fla. Stat. § 627.428);
E. For costs of suit herein incurred;
F. For both pre- and post-judgment interest on any amounts awarded;
G. For such other and further relief as the Court may deem proper; and
H. Trial by jury of all issues triable.

Dated this 8" day of August, 2019.

/s/Tracy L. Markham
Tracy L. Markham

Florida Bar No. 0040126

Southern Atlantic Law Group, PLLC.
2800 N Sth Street, Suite 302

St. Augustine, Florida 32084

Phone: (904) 794 7005

Facsimile: (904) 794 7007

-20-
CaseCa$6-21.-909/608 P& - IDRtdimib ot dr8e nF ied DIA 3RagPaAy ead Ragedgogs 170

tlm@southernatlanticlaw.com
pleadingsonly@southernatlanticlaw.com

Gordon Van Remmen

Georgia Bar No. 215512

Motion to Appear Pro Hac Vice to be filed
Hall & Lampros, LLP

400 Galleria Parkway, Suite 1150

Atlanta, GA 30339

Phone: (404) 876-8100

Facsimile: (404) 876-3477
gordon@hallandlampros.com

-21-
